FILED
                             NOT FOR PUBLICATION                            JAN 25 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



SHIZENG ZHU,                                     No. 08-74163

               Petitioner,                       Agency No. A079-524-119

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted January 10, 2011 **

Before:        BEEZER, TALLMAN, and CALLAHAN, Circuit Judges.

       Shizeng Zhu, a native and citizen of China, petitions pro se for review of the

Board of Immigration Appeals’ (“BIA”) order denying his motion to reopen. We

have jurisdiction under 8 U.S.C. § 1252. Reviewing for abuse of discretion,




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Iturribarria v. INS, 321 F.3d 889, 894 (9th Cir. 2003), we deny the petition for

review.

      The BIA did not abuse its discretion in denying Zhu’s motion to reopen as

untimely and number-barred where the successive motion was filed more than four

years after the BIA’s January 26, 2004, final order of removal, see 8 C.F.R.

§ 1003.2(c)(2), and Zhu failed to establish changed circumstances in China to

qualify for the regulatory exception to the time and number filing limitations, see 8

C.F.R. § 1003.2(c)(3)(ii); see also Toufighi v. Mukasey, 538 F.3d 988, 996 (9th

Cir. 2008) (evidence must demonstrate prima facie eligibility for relief sought in

order to reopen proceedings based on changed country conditions).

      PETITION FOR REVIEW DENIED.




                                          2                                    08-74163